Case 7:19-mj-02387 Document 1 Filed on 10/04/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

 

Uni
UNITED STATES DISTRICT COURT mr
for the

Southern District of Texas

David ui, Bradley, Cleric

 

United States of America )
Vv. )
Edgardo Tamez ) Case No. AA- / G - Z3 _
YOB: 1972 Citizenship: Mexico . ) 67 M

)

)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 3, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC Section 554 Did knowingly and unlawfully export or attempt to export from the United

States, any merchandise, article, or object, to wit: one (1) .223 caliber rifle, as
defined by the United States Munitions List, contrary to any law or regulation
of the United States, in that the Defendant had not obtained a license or
written authorization for such export, in violation of Title 22, United States
Code, Sections 2778(b)(2) and 2778(c) and Title 22, Code of Federal
Regulations, Sections 121.1,123.1, 127.1 and 127.3 all in violation of Title 18,
United States Code, Section 554.

This criminal complaint is based on these facts:
See Affidavit

MM Continued on the attached sheet.

Appaved A hush UL tl

 

 

{ O- -f 4 F Complainant's signature

Ryan McTaggart Special Agent HSI

Printed name and title

Sworn to before me and signed in my presence.
ea
Date: oNvebet i £o/F . 4a SO ey
2 . ¢ 7 aw Judge's signature

City and state: McAllen, Texas Peter E. Ormsby United States Magistrate Judge

Printed name and title
Case 7:19-mj-02387 Document 1 Filed on 10/04/19 in TXSD Page 2 of 2

Attachment “A”

On September 22, 2019, Homeland Security Investigations (HST Special Agents (SA), received
information that Edgardo TAMEZ (hereafter referred to as TAMEZ) intended to purchase a rifle
for illegal export to Mexico. The sale was denied, however SAs received information that

TAMEZ intended to have the rifle purchased by Jose RODRIGUEZ-Garcia (hereafter referred to
as RODRIGUEZ-Garcia).

On October 2, 2019, HSI SAs and HSI TFOs conducted surveillance of a Federal Firearms

Licensee (FFL) in McAllen, Texas, and observed RODRIGUEZ-Garcia exit the FFL carrying a
rifle.

A short time later, a marked Hidalgo County Sheriff's Office (HCSO) unit, after observing a
motor vehicle violation, initiated a traffic stop on the vehicle RODRIGUEZ-Garcia was driving.

During the traffic stop, RODRIGUEZ-Garcia advised HCSO deputies that RODRIGUE7Z-Garcia
had a firearm inside of the vehicle and then HSI SAs made contact with RODRIGUEZ-Garcia.

SAs advised RODRIGUEZ-Garcia that SAs had information that RODRIGUEZ-Garcia was
involved in firearms trafficking and asked RODRIGUEZ-Garcia if RODRIGUEZ-Garcia would
be willing to speak with SAs at the HSI McAllen office to discuss this information
RODRIGUEZ-Garcia agreed.

At the HSI McAllen Office, under rights advisement and waiver, stated RODRIGUEZ-Garcia
stated RODRIGUEZ-Garcia had been recruited by TAMEZ to purchase a firearm which was
intended to be smuggled into Mexico and RODRIGUEZ-Garcia knew it was illegal to smuggle
firearms into Mexico.

On October 3, 2019, TAMEZ meet with RODRIGUEZ-Garcia, to take possession of the firearm,
and both TAMEZ and RODRIGUEZ were taken into custody by SAs.

arm
On October 3, 2019, under rights advisement and waiver, -stateeTAMEZ stated TAMEZ
recruited RODRIGUEZ-Garcia to purchase the rifle and provided RODRIGUEZ-Garcia with the
money to purchase the firearm.

On October 3, 2019, under rights advisement and waiver, RODRIGUEZ-Garcia stated during the
October 3, 2019, meeting between RODRIGUEZ-Garcia and TAMEZ, when TAMEZ was
supposed to take possession of the rifle, RODRIGUEZ-Garcia asked TAMEZ if RODRIGUEZ-
Garcia needed to be worried about the firearm being taken to Mexico and TAMEZ stated
RODRIGUEZ-Garcia did not need to worry because TAMEZ had already taken multiple rifles to
Mexico.

According to the Department of State, Office of Defense Trade Controls Compliance (DTCC), a
223 caliber rifle is determined to be a defense article described on the United States Munitions
List (USML) and regulated for export pursuant to the Arms Export Control Act (22 U.S.C.
2778).
